Citation Nr: 1639463	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-23 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from February 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
 
A claim for a TDIU was filed by the Veteran in an August 2015 VA Form 21-8940, Application for Increased Compensation Based on Unemployability. The Board notes that the Veteran's TDIU claim was denied in a separate May 2016 rating decision. No notice of disagreement has been filed from this decision at this time, thus, this issue is not currently on appeal before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 


FINDING OF FACT

The Veteran's PTSD symptoms are not manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent disabling for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application. By correspondence dated June 2012, VA advised the Veteran of the information and evidence needed to substantiate the claim. The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. The Veteran was provided information regarding the assignment of disability ratings and effective dates. The appeal was most recently readjudicated in the July 2015 supplemental statement of the case.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Law and Analysis

The Veteran is seeking a disability rating in excess of 50 percent for his service-connected PTSD.

Disability ratings are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is considered when assigning disability ratings. 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). A review of the recorded history of a disability is necessary in order to make an accurate rating. 38 C.F.R. §§ 4.2, 4.41 (2015). The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue. Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." In evaluating the severity of the Veteran's mental disorder, the Board is aware that "it is not the symptoms, but their effects, that determine the level of impairment." Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's PTSD throughout the pendency of his claim.

As this is a claim for increased rating, the Board will not repeat the Veteran's stressful events in this decision, but they have been reviewed and are taken into consideration. The current 50 percent evaluation is based, in part, on findings from a March 2012 VA examination, which shows the Veteran reported classic PTSD symptoms including depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, and obsessional rituals which interfere with routine activities. He also had impaired impulse control, such as unprovoked irritability with periods of violence. He had been employed since service discharge in 1971, working most of that time for a machinery company, and retired in 2006. It was noted that the Veteran currently worked part-time for a car service shop. The Veteran reported that he was often irritable or had angry outbursts, such as throwing things or hitting a wall. He was married and had a "wonderful" relationship with his 3 children. His GAF score was 65 and he denied any suicidal ideations. The examiner noted that the Veteran's long work history likely protected him from traumatic memories and it was not until he retired in 2006 when these memories began to surface. The examiner explained that strong family support, medication, and involvement in part-time work with family helps the Veteran. The examiner explained that "it is believed that without these things in place his functional impairment as a result of his service related traumas would be significantly worse." The examiner summarized the Veteran's PTSD symptoms as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.

The Board acknowledges that the Veteran has received treatment for his PTSD, including therapy and prescription medications. Also of record are several lay statements from the Veteran's spouse. These statements indicate that the Veteran has problems communicating with her and that he suffers from anger issues. The Veteran's spouse also claims that he has frequent mood swings and gets upset when he sees violence on television. 

The Veteran was afforded another VA examination in September 2014. The Veteran reported no significant changes since his last evaluation. He described his marriage and relationship with his children as good, although he still has some anger issues. He enjoys fishing, working on his car, walking the dog, and the beach. The Veteran spends most of his time at home doing chores. He likes talking with people, including strangers, and that he gets along with his former coworkers. The examiner noted that the Veteran had to stop his part-time work as a driver "running parts" for the car shop due to problems with blood clots. The Veteran stated that his sleep is adequate with the medication he takes at bed time, but otherwise would be disrupted. The Veteran's PTSD symptoms included anxiety, irritable behavior, and chronic sleep impairment. The examiner noted that during the examination, the Veteran appeared pleasant, sociable, and was in a good mood. The examiner again summarized the Veteran's PTSD symptoms as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

There are a number of medical treatment records in the Veteran's file as well. For instance, an April 2015 VA treatment record shows a normal affect. The Veteran's judgement is sound and behavior was deemed appropriate. His thought content was intact and within normal limits. A May 2015 entry shows that the Veteran had no complaints of anxiety or depression. No insomnia, depression, or difficulty with memory-concentration was indicated. 

The Veteran's most recent and pertinent VA examination occurred in April 2016. The Veteran continued to report a good relationship with his spouse, but was worried about her stomach cancer. He stated that he talks with most of his family once in a while, including his brother, his father, and one of his sisters. He reported a very close relationship with his children and monthly contact with a friend and former coworker. The Veteran stated:
      
I have a lot of anger. I feel, look, I'm not homicidal, but when I get mad I feel like I can just beat someone down. When I see stuff about the war on TV, it makes me so mad, I have to get up and walk away. Even sci-fi movies can make me mad, I have to leave the room or I'll want to tear the TV off the wall. I have to leave the room, and I do, and when I do I can calm down.

He stated that he did not attend weekly group therapy as often because he gets upset that Gulf War Veterans are all service-connected at a higher level than him, which he felt to be unfair. He also stated that he has been bothered by his wife's failing health and that he worries about her a lot. The Veteran claimed that he has intrusive memories 2-3 times per week, but he can usually get them out of his head after a half hour. He reported that he has medications that he takes for sleep and if his legs are not hurting, he will usually sleep through the night. The Veteran indicated that he sometimes wakes up and his pillow is wet, which he attributed to nightmares but could not remember the dreams at all. He reported that he owns a motorcycle but doesn't ride it much due to a lack of interest. He had not been fishing or hunting much because they no longer excited him and he no longer plays his guitar either. 

The examiner found that the Veteran's PTSD symptoms included depressed mood, anxiety, and disturbances of motivation and mood. However, the examiner noted that: 

the symptom severity endorsed by the Veteran is significantly in excess of what would be expected, given the functional impact and life circumstances described by the Veteran in the interview. The Veteran also gave some inconsistent responses. For example, on the PTSD screen he indicated that nightmares were "moderately" problematic, but in the interview he indicated that he doesn't remember any of his dreams and isn't sure if he has nightmares (he says he wakes up and the pillow is wet, but he can't remember if he was dreaming).

The examiner also noted that the Veteran talked "extensively" about how he thought it was unfair that he was service-connected for PTSD at a lower level than Gulf War Veterans at his therapy sessions. The examiner pointed out that the Veteran scored an 18 on the Patient Health Questionnaire (PHQ-9), which represents depressive symptom intensity in the moderately severe range of depression. The Veteran was also administered the PCL-5, which is a self-report measure of PTSD symptoms, and scored a 70, which is suggestive of PTSD. The Veteran scored a 21on the Generalized Anxiety Disorder 7-Item Scale, which is the maximum possible score, indicating a severe range of anxiety symptoms. The examiner stated that these scores were inconsistent with treatment records, and current presentation in his interview with the Veteran.  

The examiner reported that the Veteran arrived on time for his appointment and was dressed casually. He was oriented in all spheres, coherent, and there was no overt evidence of a thought disorder or delusional beliefs. The Veteran denied any current suicidal ideation or desire to harm others. The examiner concluded that:

the Veteran seems to be currently experiencing functional and social impairment with occasional decrease in task efficiency and intermittent periods of inability to perform life tasks, although he is generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The Veteran has several ongoing relationships, is able to take care of his home while his wife is in the hospital, and is generally functioning well. He does experience significant distress, but seems to be sleeping well and has kept his irritability from damaging interpersonal relationships or causing other problems (i.e. arrest). He does experience intrusive memories, but this occurs 2-3x per week and lasts for approximately 30 minutes at a time before resolving and letting him participate in his day.

The Board also observes records from the Social Security Administration which show that the Veteran is disabled due to non-service-connected disabilities to include lumbosacral degenerative joint disease, venous thrombosis of the right leg, and restless leg syndrome. 

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that a rating in excess of 50 percent for PTSD is warranted. The Board has considered the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning. The record reflects the Veteran's predominant symptoms are hypervigilance, sleep problems, nightmares, anxiety, irritability, and depression. The Veteran's medical record does not show that the Veteran experiences: deficient judgment, thinking, or mood; suicidal ideation or obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances. The Veteran has consistently denied suicidal thoughts, plans, or prior attempts, and there have been no reports of obsessional rituals. His speech has been described as clear and coherent. Although the Veteran reported irritability and anger, it was never noted to result in violence to others.

The VA examiners all specifically found that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. Although each had the opportunity to do so, the VA examiners did not conclude that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking and/or mood. For the reasons stated above and given the absence of symptoms during this period such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and given the absence of an inability to establish and maintain effective relationships or symptoms which equate in severity, duration and frequency to social and occupational impairment with deficiencies in most areas, the Board finds against a 70 percent rating.

The Board has carefully considered the Veteran's contentions in making this decision. However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher disability ratings for his service-connected PTSD. While the Board acknowledges the courageousness of the Veteran's service, and the seriousness of the impact of his disability on his life, the Board cannot conclude based on the evidence of record that a rating greater than 50 percent is warranted.  

The level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher ratings are not warranted for this disability for any portion of the time period under consideration.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating in excess of 50 percent for the Veteran's service-connected PTSD is denied.






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


